Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 1 of 39




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

    THOMAS HUDDLESTON, individually
    and on behalf of all others similarly
    situated,

                   Plaintiff,

    v.                                                   Case No. 17-CV-549-GKF-FHM

    JOHN CHRISTNER TRUCKING, LLC,

                   Defendant.


                                        OPINION AND ORDER

           Before the court is the Motion for Class Certification [Doc. 162] of plaintiff Thomas

    Huddleston. For the reasons set forth below, the motion is granted as to the proposed California

    Work Class for Counts 2-7 and 10-11 of the Complaint and the proposed Oklahoma Class for

    Count 13 of the Complaint. The motion is denied as to the Oklahoma Class for Count 12 of the

    Complaint and the California Resident Class in its entirety.

                                             I. Background

           Plaintiff Thomas Huddleston brings this putative collective and class action lawsuit against

    John Christner Trucking, LLC (“JCT”). JCT is a for-hire motor carrier that provides trucking

    services nationwide. JCT relies, in part, on drivers that operate trucks leased from JCT’s leasing

    company, Three Diamond Leasing, LLC. JCT considers its leasing drivers to be “independent

    contractors” under relevant laws. The leasing drivers, including Huddleston, transport customer

    cargo to assigned destinations on behalf of JCT. Huddleston claims JCT misclassifies him and

    other leasing drivers as independent contractors, rather than employees, and thus violates a variety

    of state and federal labor laws. Huddleston seeks to represent other leasing drivers in a collective
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 2 of 39




    action under the Fair Labor Standards Act (“FLSA”) and class actions under California and

    Oklahoma law.

           JCT filed a motion to dismiss, or in the alternative, to transfer venue on August 8, 2017.

    The United States District Court for the Eastern District of California granted the motion in part

    and transferred the case to this court on September 28, 2017. On February 23, 2018, Huddleston

    filed a motion for conditional certification of a collective action under the FLSA. This court

    granted the motion in part and denied it in part, granting conditional certification to the following

    collective:

                   All current and former individuals who provided transportation
                   services for John Christner Trucking, LLC (“JCT”) within the
                   United States at any time during the period beginning May 1, 2015,
                   and ending May 1, 2018, who entered into an Independent
                   Contractor Operator Agreement with JCT, and entered into a Lease
                   Agreement with either JCT or Three Diamond Leasing, LLC, who
                   were classified as independent contractors.

    More than 500 members of the collective have provided notice of their consent to join this lawsuit.

    On April 16, 2018, JCT filed a motion for judgment on the pleadings. This court granted the

    motion as to Counts 8, 9, 14, and 16 of the Complaint and otherwise denied the motion.

           Huddleston filed the instant motion for class certification on the California (Counts 2-7 and

    10-11) and Oklahoma (Counts 12-13) state law claims on April 22, 2019. A few days before, on

    April 19, 2019, JCT filed a “Motion to Clarify and Determine Applicable Law” arguing that

    Oklahoma, not California, labor law applies in this case. This court struck the latter motion

    because it was not “efficient or fair to resolve the choice-of-law issue at this juncture on JCT’s

    standalone motion.” [Doc. 196, p. 2]. The court directed JCT to raise its choice-of-law arguments

    in its response to Huddleston’s class certification motion. JCT filed its response, Huddleston

    replied, and the court heard oral argument on the motion.




                                                     2
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 3 of 39




                                         II. Proposed Classes

           Huddleston seeks certification of two classes for eight causes of action under California

    law: failure to pay minimum wage, failure to pay for all hours worked, failure to provide meal and

    rest breaks, failure to reimburse necessary business expenditures, failure to maintain proper payroll

    records, failure to provide itemized wage statements, waiting time penalties, and unfair business

    practices. [Doc. 162, pp. 10-11, n. 1]. First, Huddleston proposes a “California Work Class”

    defined as follows:

                   All current and former individuals who provide transportation
                   services for John Christner Trucking, LLC within the United States,
                   at any time beginning April 13, 2013, and continuing through the
                   present, who (1) entered into an Independent Contractor Operator
                   Agreement with JCT, (2) entered into a Lease Agreement with either
                   JCT or Three Diamond Leasing, LLC, (3) were classified as
                   independent contractors, and (4) performed at least one pick-up or
                   delivery in the State of California.

    [Id., p. 11]. According to Huddleston, “[t]he California Work Class proposes to assert California

    wage and hour claims to the extent these individual performed delivery services and related

    activities within California’s borders.” [Id., n. 2]. Second, Huddleston proposes a “California

    Resident Class” defined as:

                   All current and former individuals who provide transportation
                   services for John Christner Trucking, LLC at any time beginning
                   April 13, 2013, and continuing through the present, who (1) entered
                   into an Independent Contractor Operator Agreement with JCT, (2)
                   entered into a Lease Agreement with either JCT or Three Diamond
                   Leasing, LLC, (3) were classified as independent contractors, and
                   (4) reside in the State of California.

    [Id.]. In his reply brief, Huddleston states that he “no longer seeks to apply California law to

    activities taking place outside the State of California on behalf of the California Resident Class.”

    [Doc. 205, p. 2]. Consequently, the only distinction between the proposed California classes is

    that the California Resident Class is composed exclusively of California residents. The court will



                                                     3
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 4 of 39




    refer to the California Work Class and the California Resident Class collectively as the “California

    Classes.”

           Huddleston also alleges violations of Oklahoma law. Huddleston claims JCT’s marketing

    practices violate the Oklahoma Business Opportunity Sales Act, 71 Okla. Stat. §§ 801–829

    (“OBOSA”), and the Oklahoma Consumer Protection Act, 15 Okla. Stat. §§ 751 – 765 (“OCPA”).

    Huddleston seeks to certify an “Oklahoma Class” for his two claims under Oklahoma law. [Doc.

    162, p. 12]. Huddleston proposes the “Oklahoma Class” as follows:

                   All current and former individuals who provide transportation
                   services for John Christner Trucking, LLC within the United States,
                   at any time during the period beginning April 13, 2014, and
                   continuing through the present, who (1) entered into an Independent
                   Contractor Operator Agreement with JCT, and (2) entered into a
                   Lease Agreement with either JCT or Three Diamond Leasing, LLC.

    [Id.]. The Oklahoma Class is broader than the California Classes because it includes all leasing

    drivers, not just those who reside or performed deliveries in California.

                                          III. Legal Standard

           “In determining the propriety of a class action, the question is not whether the plaintiff or

    plaintiffs have stated a cause of action or will prevail on the merits, but rather whether the

    requirements of Rule 23 are met.” D.G. ex rel. Stricklin v. Devaugn, 594 F.3d 1188, 1194 (10th

    Cir. 2010) (quoting Shook v. El Paso County, 386 F.3d 963, 971 (10th Cir. 2004)). This court

    “must undertake a ‘rigorous analysis’ to satisfy itself that a putative class meets the applicable Rule

    23 requirements.” Menocal v. GEO Group, Inc., 882 F.3d 905, 913 (10th Cir. 2018) (citing CGC

    Holding Co. v. Broad & Cassel, 773 F.3d 1076, 1086 (10th Cir. 2014)).

           Rule 23(a) sets forth four threshold requirements: “(1) the class is so numerous that joinder

    of all members is impracticable; (2) there are questions of law or fact common to the class; (3) the

    claims or defenses of the representative parties are typical of the claims or defenses of the class;



                                                      4
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 5 of 39




    and (4) the representative parties will fairly and adequately protect the interests of the class.” CGC

    Holding, 773 F.3d at 1086 (alteration in original) (quoting Fed. R. Civ. P. 23(a)). “In other words,

    the class must demonstrate the requisite numerosity, commonality, typicality, and adequacy to

    proceed with a class action.” Id. (emphasis original).

           Here, the parties have stipulated that the California Classes and the Oklahoma Class satisfy

    the numerosity requirement. There are 490 members of the California Resident Class and over

    3,000 members in the California Work Class and in the Oklahoma Class. The members of the

    California Resident Class, by definition, reside in California and the members of the California

    Work Class reside in 43 different states. [Doc. 201, p. 28]; see Colorado Cross Disability Coalition

    v. Abercrombie & Fitch Co., 765 F.3d 1205, 1215 (10th Cir. 2014) (“[T]he numerosity requirement

    is not a question of numbers. Rather, there are several factors that enter into the impracticability

    issue. Such factors may include the nature of the action, the size of the individual claims and the

    location of the members of the class or the property that is the subject matter of the dispute.”

    (internal quotation marks and citations omitted)). It would clearly be impracticable to join

    hundreds, if not thousands, of plaintiffs from across the country in this action.

           Further, Huddleston has shown he will adequately protect the interests of the classes. “Rule

    23(a) demands that ‘the representative parties will fairly and adequately protect the interests of the

    class.’” Rutter & Willbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187 (10th Cir. 2002) (quoting

    Fed. R. Civ. P. 23(a)). “Resolution of two questions determines legal adequacy: (1) do the named

    plaintiffs and their counsel have any conflicts of interest with other class members and (2) will the

    named plaintiffs and their counsel prosecute the action vigorously on behalf of the class?” Id. at

    1187-88 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).




                                                      5
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 6 of 39




            Huddleston avers, and defendant does not dispute, that “[t]here are not conflicts of interest

    or antagonism between Plaintiff and his counsel and the Classes.” [Doc. 162, p. 33]. Moreover,

    “[t]o represent himself and the Class, Plaintiff retained counsel highly experienced in class action

    litigation. Plaintiff and his counsel have prosecuted, and will continue to prosecute, this action

    vigorously on behalf of the Class.” [Id., pp. 33-34]. Finding no reason to doubt either the absence

    of conflicts or whether plaintiff and his counsel will continue to prosecute this action vigorously,

    the court concludes the adequacy requirement is satisfied for all classes.

            The remaining Rule 23(a) issues are commonality and typicality. “A finding of

    commonality requires only a single question of law or fact common to the entire class. Mere

    allegations of systemic violations of the law, however, will not satisfy Rule 23(a)’s commonality

    requirement; a discrete legal or factual question common to the class must exist.” D.G., 594 F.3d

    at 1195 (internal citations omitted). “In other words, the class members’ claims must ‘depend upon

    a common contention . . . of such a nature that it is capable of classwide resolution—which means

    that determination of its truth or falsity will resolve an issue that is central to the validity of each

    one of the claims in one stroke.’” Menocal, 882 F.3d at 914 (quoting Wal-Mart Stores, Inc. v.

    Dukes, 564 U.S. 338, 350 (2011)). “To satisfy the typicality requirement, a party seeking class

    certification must demonstrate that ‘the claims or defenses of the representative parties are typical

    of the claims or defenses of the class.” Id. (quoting Fed. R. Civ. P. 23(a)(3)). “[D]iffering fact

    situations of class members do not defeat typicality . . . so long as the claims of the class

    representative and class members are based on the same legal or remedial theory.” Id. (quoting

    Colorado Cross Disability Coal., 765 F.3d at 1216).

            If the proposed classes “meet the four criteria under Rule 23(a),” then the court must

    consider whether the classes satisfy “at least one of the three alternative class-types under Rule




                                                       6
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 7 of 39




    23(b).” CGC Holding, 773 F.3d at 1086. “First, Rule 23(b)(1) addresses situations where

    ‘incompatible standards of conduct for the party opposing the class’ would arise without class

    treatment.” Id. (quoting Fed. R. Civ. P. 23(b)(1)). “Second, Rule 23(b)(2) covers class actions for

    declaratory or injunctive relief where the party defending against the class ‘has acted or refused to

    act on grounds that apply generally to the class.’” Id. (quoting Fed. R. Civ. P. 23(b)(2)). Third,

    “Rule 23(b)(3) is available where ‘questions of law or fact common to class members predominate

    over any questions affecting only individual members, and . . . a class action is superior to other

    available methods for fairly and efficiently adjudicating the controversy.’” Id. (quoting Fed. R.

    Civ. P. 23(b)(3)). “In other words, class status is appropriate as long as plaintiffs can establish an

    aggregation of legal and factual issues, the uniform treatment of which is superior to ordinary one-

    on-one litigation.” Id. “In deciding whether the proposed class meets these requirements, the

    district court ‘must accept the substantive allegations of the complaint as true,’ though it ‘need not

    blindly rely on conclusory allegations of the complaint which parrot Rule 23 and may consider the

    legal and factual issues presented by plaintiff’s complaints.’” D.G., 594 F.3d at 1194 (quoting

    Shook, 386 F.3d at 968).

                               IV. Certification of the California Classes

           Huddleston seeks to certify the California Classes for his eight California claims. As a

    preliminary matter, the court will consider whether Oklahoma’s choice of law rules allow

    application of California labor law to this dispute. See Huber v. Taylor, 469 F.3d 67, 76 (3d Cir.

    2006) (“[O]ur first task is to ascertain what jurisdiction’s law applies.”); Powers v. Lycoming

    Engines, 328 F. App’x 121, 124 (3d Cir. 2009) (unpublished) (“A necessary precondition to

    deciding Rule 23 issues is a determination of the state whose law will apply.”).




                                                      7
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 8 of 39




                                        A. Choice-of-Law Analysis

              JCT argues that the Court should deny certification because Huddleston has failed to

    demonstrate that California’s wage and hour laws apply to him or any other putative class member.

    It contends the state labor laws of Oklahoma, not California, govern the alleged employment

    relationship between Huddleston and JCT. Accordingly, JCT avers, Huddleston “lacks standing to

    seek relief under the California law at issue here, precluding his appointment as representative of

    any class members who might be covered by California law.” [Doc. 201, pp. 27-28]. 1 Additionally,

    JCT argues that certification would be improper “because there appears to be no manageable way

    to determine which class members, if any, might be covered by California law under Oklahoma’s

    choice of law rules.” [Id., p. 28]. In reply, Huddleston argues that there is no choice-of-law issue;

    rather, the inquiry is “whether Class Members can assert claims under California law for work

    performed within California’s borders.” [Doc. 205, p. 3]. Put another way, in Huddleston’s view,

    “[t]here is no ‘choice’ between California and Oklahoma law; either California law applies, or

    Plaintiff’s California claims will be dismissed.” [Id.].

    1. Oklahoma’s choice-of-law principles apply.

              This action was originally filed in the Eastern District of California. [See Doc. 1]. The

    Eastern District of California transferred the case to this court pursuant to a valid forum selection

    clause under § 1404(a). [See Doc. 15]. Ordinarily, federal courts receiving a transferred case

    apply the choice-of-law rules of the original court. Van Dusen v. Barrack, 376 U.S. 612, 639

    (1964). However, the Supreme Court does “not apply the Van Dusen rule when a transfer stems

    from enforcement of a forum-selection clause: The court in the contractually selected venue

    should not apply the law of the transferor venue to which the parties waived their right.” Atlantic



    1
        The court addresses JCT’s standing argument in Section IV.C. (“Typicality Analysis”), infra.


                                                      8
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 9 of 39




    Marine Const. v. United States Dist. Court, 571 U.S. 49, 65-66 (2013). Accordingly, the ordinary

    rule directing courts to apply “the substantive law, including choice of law rules, of the forum state

    . . . when [exercising] supplemental jurisdiction over state law claims in a federal question lawsuit”

    applies here. BancOklahoma Mortg. Corp. v. Capital Tile Co., Inc., 194 F.3d 1089, 1103 (10th

    Cir. 1999). This court sits in Oklahoma; accordingly, Oklahoma’s choice-of-law rules apply.

    2. A conflict exists between the labor laws of California and Oklahoma.

           “[T]he threshold question in determining the application of choice of law rules is whether

    there is a true conflict, a false conflict, or no conflict.” National Casualty Co. v. Western Express,

    356 F. Supp. 3d 1288, 1294 (W.D. Okla. 2018) (quoting Kentucky Bluegrass Contracting, LLC v.

    Cincinnati Ins. Co., 363 P.3d 1270, 1274 (Okla. Civ. App. 2015)).

           A true conflict exists with respect to the law applicable to the key inquiry in this case: are

    the proposed class members improperly classified as independent contractors? “In determining

    whether an individual is an employee rather than an independent contractor,” Oklahoma courts

    look to “the economic realities of the relationship . . . and the focal point is whether the individual

    is economically dependent on the business to which he renders service.” Zagaruyka & Assoc. v.

    HealthSmart Benefit Solutions, Inc., No. CIV-18-697-G, 2019 WL 5536383, at *4 (W.D. Okla.

    Oct. 25, 2019) (citing Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1440 (10th Cir. 1998);

    Page v. Hardy, 334 P.2d 782, 784 (Okla. 1959); Okla. Admin. Code § 380: 30-1-2)). In contrast,

    California courts look to “whether the person to whom service is rendered has the right to control

    the manner and means of accomplishing the result desired.” S. G. Borello & Sons, Inc. v. Dep’t of

    Indus. Relations, 769 P.2d 399, 404 (Cal. 1989). California also uses a broader standard for certain

    claims arising under California’s Industrial Welfare Commission’s (“IWC”) definition of

    employment. “To employ, then, under the IWC’s definition, has three alternative definitions. It

    means: (a) to exercise control over the wages, hours or working conditions, or (b) to suffer or


                                                      9
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 10 of 39




    permit to work, or (c) to engage, thereby creating a common law employment relationship.”

    Dynamex Operations W. v. Superior Court, 416 P.3d 1, 10 (2018) (quoting Martinez v. Combs, 231

    P.3d 259, 278 (Cal. 2010)). In Dynamex, the California Supreme Court developed what is known

    as the “ABC” test for interpreting the “suffer or permit to work” prong in the Martinez decision.

    The three requirements of the ABC test are:

                   (A) that the worker is free from the control and direction of the
                   hiring entity in connection with the performance of the work, both
                   under the contract for the performance of the work and in
                   fact; and (B) that the worker performs work that is outside the usual
                   course of the hiring entity's business; and (C) that the worker is
                   customarily engaged in an independently established trade,
                   occupation, or business of the same nature as the work performed.

    Dynamex, 416 P.3d at 35. If a purported employer fails to establish any one of the three prongs,

    the worker cannot be classified as an independent contractor.        Id.   Neither of California’s

    “employee” tests match Oklahoma’s “economic reality” approach. See id. (“[A]s a matter of

    legislative intent, the IWC’s adoption of the suffer or permit to work standard in California wage

    orders was not intended to embrace the federal economic reality test.”). Therefore, there is a

    substantive conflict between Oklahoma and California law.

           Further, Oklahoma law exempts “employee[s] of any employer who [are] subject to the

    provisions of any Federal Fair Labor Standards Act or to any Federal Wage and Hour Law.” See

    40 Okla. Stat. § 197.4(e)(7); [Doc. 205, p. 4 (“Oklahoma has no wage and hour laws applicable to

    Plaintiff and the Classes. Plaintiff and Class Members are exempted from Oklahoma’s definition

    of ‘employee.’”)]. By exempting employees protected by federal law, Oklahoma has effectively

    adopted federal employment standards for workers like plaintiff and the proposed class members.

    See, e.g. Jones v. OS Restaurant Servs., Inc., 245 P.3d 624, 625 (Okla. Civ. App. 2010) (holding

    employer subject to FLSA requirements is exempt from the Oklahoma Minimum Wage Act).

    Plaintiff argues the absence of wage and hour protections above and beyond those provided by


                                                    10
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 11 of 39




    federal law for the California Classes in Oklahoma means there is no applicable law to this dispute

    in Oklahoma. [See Doc. 205, p. 4]. That conclusion does not necessarily follow. Oklahoma has

    made a policy decision to defer to minimum federal law standards for FLSA-subject employers,

    like JCT. California, on the other hand, generally requires more of employers than the minimum

    standards mandated by federal law. Compare 29 U.S.C. § 206 (setting federal minimum wage at

    $7.25 an hour) with Cal. Lab. Code § 1182.12 (setting California minimum wage at $12 an hour

    from January 1, 2020 through December 31, 2020). Accordingly, a conflict exists between

    Oklahoma and California law as to whether “employees” are entitled to minimum federal

    protections under Oklahoma law or to increased protections under California law.

    3. The court will apply California law to the California Classes’ claims.

           The parties agree that the court must consider which state has the “most significant

    relationship” to the parties and the claims to determine which conflicting law to apply. 2 [Doc. 201,

    p. 32; Doc. 205, p. 6]. To decide which state has “the most significant relationship to the

    occurrence and the parties,” Oklahoma courts looks to “(1) the place where the injury occurred,

    (2) the place where the conduct causing the injury occurred, (3) the domicile, residence, nationality,

    place of incorporation and place of business of the parties, and (4) the place where the relationship,




    2
      The court agrees with the parties that the “most significant relationship” test is the correct
    standard here. “Oklahoma has not yet determined whether the ‘most significant relationship’ test
    would apply to statutory claims.” Patten Air, LLC v. Howard, No. CIV-18-0004-F, 2018 WL
    9837822, at *3 (W.D. Okla. Oct. 15, 2018). However, courts typically treat statutory claims as
    claims sounding in tort in choice of law analyses. See, e.g. id. (applying “most significant
    relationship test” to statutory deceptive trade and unfair practice claims); see also Portillo v.
    National Freight, Inc., 323 F. Supp. 3d 646, 658 (D.N.J. 2018) (“Statutory wage claims have been
    construed as tort claims.”). “For tort claims, Oklahoma follows the ‘most significant relationship’
    test outlined in the Restatement (Second) of Conflict of Laws.” Patten Air, LLC, 2018 WL
    9837822, at *3 (citing Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613, 619 (10th Cir.
    1998)). “In other words, the court determines which state has the most significant relationship to
    the occurrence and the parties.” Id. (citing Brickner v. Gooden, 525 P.2d 632, 637 (Okla. 1974)).


                                                     11
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 12 of 39




    if any, between the parties occurred.” Martin v. Gray, 385 P.3d 64, 67 (Okla. 2016) (quoting

    Brickner v. Gooden, 525 P.2d 632, 637 (Okla. 1974)).

    a.     The alleged injury occurred in California.

           Huddleston intends to assert claims under California law exclusively for work performed

    in California. [Doc. 162, p. 11, n. 2; Doc. 205, p. 2]. He alleges that JCT injured the California

    Classes by depriving them of various California labor protections for work performed in that state.

    [See generally Doc. 1, p. 2, ¶ 1]. The alleged injury to members of the California Classes occurred

    in California “where the class member was allegedly forced to miss a break, or performed work

    for which the class members did not receive the minimum wage, or incur[red] a business expense

    that JCT did not reimburse.” See Doc. 201, p. 35.

    b.     The conduct causing the injury occurred in Oklahoma.

           JCT is an Oklahoma corporation with its principal place of business in Sapulpa, Oklahoma.

    [Doc. 1, p. 5, ¶ 19]. The decision to classify plaintiff and the California Classes as “independent

    contractors” occurred at JCT’s headquarters in Oklahoma. [Doc. 201, pp. 17, 34; see also Doc.

    205, p. 6, n.12]. Accordingly, the conduct allegedly causing the injury occurred in Oklahoma.

    c.     The parties’ residences vary.

           Plaintiff Thomas Huddleston is a resident of California. [Doc. 1, p. 4, ¶ 18]. Defendant

    JCT is an Oklahoma corporation with its principal place of business in Sapulpa, Oklahoma. [Id.,

    p. 5, ¶ 19]. Proposed members of the California Resident Class are, by definition, residents of

    California. [Doc. 162, p. 11]. Proposed members of the California Work Class are residents of 43

    different states. [Doc. 201, p. 17; Doc. 205, p. 7]. “Because the states of domicile, residence, and

    place of business for the parties is varied, the court concludes that these contacts are of lesser

    importance.” See Patten Air, LLC, 2018 WL 9837822, at *3.




                                                    12
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 13 of 39




    d.      The parties’ contractual relationship is centered in Oklahoma.

            Plaintiff and proposed class members attended a “mandatory orientation at JCT’s facility

    in Sapulpa, Oklahoma.” [Doc. 162, p. 18]. “During orientation, Drivers [were] required to

    complete two agreements: a Lease Agreement; and an Independent Contractor Operator

    Agreement (‘ICOA’).” [Id., p. 19; see also Doc. 201, p. 17]. Plaintiff emphasizes that “[t]hese

    are the agreements that control the relationship between Lease Drivers and JCT.” [Doc. 162, p.

    19]. In the ICOA, the parties agreed to be bound by Oklahoma law. [Doc. 15, p. 2]. 3 The parties’

    relationship is governed by two contracts signed in Oklahoma subject to Oklahoma law.

    Accordingly, the parties’ contractual relationship is centered in Oklahoma.

    e.      California has the most significant relationship to the California Classes’ claims here.

            In Brickner, “the Supreme Court [of Oklahoma] clearly held that, in accord with the

    Restatement of Conflicts analysis, the law of the place of the injury applies unless some other state

    has a more significant relationship to the occurrence and the parties.” Edwards v. McKee, 76 P.3d

    73, 76 (Okla. Civ. App. 2003) (citing Brickner, 525 P.2d at 637); see also Restatement (Second) of

    Conflict of Laws § 146 cmt. c (1971) (“The likelihood that some state other than that where the

    injury occurred is the state of most significant relationship is greater in those relatively rare

    situations where, with respect to the particular issue, the state of injury bears little relation to the

    occurrence and the parties.”). California, the place of injury, “has, and has unambiguously


    3
      The parties’ contractual choice-of-law provision does not control the court’s choice-of-law
    analysis for plaintiff’s statutory claims. As the Eastern District of California noted in this case,
    “[w]hether JCT violated the California Labor Code and Wage Orders will be answered not by
    looking to the ICOA but instead by the statutes and regulations governing Huddleston’s claims.”
    [Doc. 15, p. 17]; see also Trout v. Organizacion Mundial de Boxeo, Inc., No. Civ-16-00097
    JCH/LAM, 2017 WL 3052496, at *9 (D.N.M. July 5, 2017) (concluding that a choice-of-law
    clause in a contract “does not necessarily bar non-contractual causes of action under the laws of
    another state”); Sanchez v. Q’Max Solutions, Inc., No. 17-cv-01382-CMA-KLM, 2018 WL
    1071133, at *3 (D. Colo. Feb. 27, 2018) (“Plaintiff’s Colorado claims are non-contractual, i.e. they
    do not arise from the [contract] but rather from well-established state labor laws.”).


                                                      13
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 14 of 39




    asserted, a strong interest in applying [its labor] law to all nonexempt workers, and all work

    performed, within its borders.” Sullivan v. Oracle Corp., 254 P.3d 237, 245 (Cal. 2011). While

    Oklahoma also has an interest in regulating the wage and hour law applicable to Oklahoma

    employers, its interest is not as significant as California’s where all the work was performed within

    California. 4

            Indeed, any other conclusion may run afoul of the Constitution. See Healy v. Beer Institute,

    Inc., 491 U.S. 324, 336 (1989) (“[T]he Commerce Clause . . . precludes the application of a state

    statute to commerce that takes place wholly outside of the State’s borders, whether or not the

    commerce has effects within the State.”) (internal quotation marks and citation omitted); see also

    KT & G Corp. v. Att’y Gen., 535 F.3d 1114, 1143 (10th Cir. 2008) (a statute violates the dormant

    Commerce Clause “if it has the practical effect of extraterritorial control of commerce occurring

    entirely outside the boundaries of the state in question” (citation omitted)); Cotter v. Lyft, 60 F.

    Supp. 3d 1059, 1063 (N.D. Cal. 2014) (applying California law to “residents of other states, who

    drive . . . exclusively in those states, and who apparently never set foot in California in furtherance

    of their work with the company” would “raise serious constitutional concerns”). Thus, while

    Oklahoma undoubtedly has an interest in this dispute, the court concludes this is not one of those

    “rare situations” where the state of injury “bears little relation to the occurrence and the parties.”

    See Restatement (Second) of Conflict of Laws § 146 cmt. c (1971). California’s relationship to

    the parties and the claims asserted here is the most significant. The court will apply California law

    to the California Classes’ claims to determine whether class certification is appropriate here. 5


    4
      The California Work Class members’ states of residence also have an interest in regulating the
    labor laws applicable to their residents. However, because all relevant work was performed within
    California’s borders, the residency states’ interests are not more significant than California’s.
    5
     The application of California law, as opposed to the law of another state, for purposes of class
    certification does not foreclose any future preemption argument. See Boyd Rosene & Assoc., Inc.


                                                      14
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 15 of 39




           As Huddleston noted at oral argument, the California Resident Class is “subsumed within”

    the California Work Class. [Doc. 208, p. 25]. Once Huddleston narrowed his claims to work

    performed in California, the distinction between the two classes lost any significance except to the

    extent the court’s choice-of-law analysis turned on the residency of the parties. [Id.]. Because it

    does not—the court would apply California law to both California Classes—the court denies

    Huddleston’s motion to certify a California Resident Class.

           The court will now consider whether the proposed class satisfies Rule 23’s commonality

    and typicality requirements. 6

                                        B. Commonality Analysis

           “A finding of commonality requires only a single question of law or fact common to the

    entire class.” Menocal, 882 F.3d at 914 (quoting D.G., 594 F.3d at 1195). Here, whether or not

    JCT misclassified the California Work Class as independent contractors is a common question.

    See Moreno v. JCT Logistics, Inc., No. 17-2489-JGB, 2019 WL 3858999, at *8 (C.D. Cal. May 29,

    2019) (“Courts have frequently found the commonality requirement satisfied based on the

    common issue of whether class members were misclassified as independent contractors instead of

    employees.”); In re FedEx Ground Package Sys., Inc., 273 F.R.D. 424, 459 (N.D. Ind. 2008)

    (“Given the ubiquity of the Operating Agreement, FedEx Ground’s right to control its drivers is a

    common question [under California law].”). As noted above, there are two applicable employment

    tests for plaintiff’s claims under California law: the Martinez-ABC test and the Borello test. As in


    v. Kansas Mun. Gas Agency, 174 F.3d 1115, 1124 (10th Cir. 1999) (Preemption is “[u]nlike
    choice-of-law principles which are a zero-sum game (either state A or state B’s law will be
    applied).”). The court’s consideration of defendant’s notice of supplemental authority [Doc. 211],
    concerning the preemption of California’s misclassification tests as applied to motor carriers, is
    better suited for a later stage.
    6
     Huddleston has satisfied the adequacy and numerosity requirements for the California Work
    Class. See Section III, supra.


                                                    15
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 16 of 39




    Moreno, this court “sees no reason why the applicability of different tests to different claims would

    defeat commonality, as long as those tests apply equally to all class members.” Moreno, 2019 WL

    3858999, at *8. The commonality requirement is satisfied.

                                           C. Typicality Analysis

           “Rule 23(a)(3) requires the claims of Named Plaintiffs to be typical of the claims of the

    class they seek to represent.” D.G., 594 F.3d at 1198. “Provided the claims of Named Plaintiffs

    and class members are based on the same legal or remedial theory, differing fact situations of the

    class members do not defeat typicality.” Id. at 1198-99 (citing Adamson v. Bowen, 855 F.2d 668,

    676 (10th Cir. 1988)).

           JCT argues that Huddleston’s claims are not typical of the California Work Class because

    he lacks standing to bring claims under California law: “Huddleston’s alleged employment is

    governed by Oklahoma law, and Huddleston cannot represent any class member covered by the

    law of California.” [Doc. 201, p. 30]. “Standing is an inherent prerequisite to the class certification

    inquiry.” Sanchez, 2018 WL 1071133, at *2 (citation omitted).

           Huddleston has standing to bring his claims under California law. Huddleston is a resident

    of California and alleges “over 50%” of his “driving activity took place in the State of California.”

    [Doc. 1, p. 5, ¶ 20]. “If an employee resides in California, receives pay in California, and works

    exclusively, or principally in California, then that employee is a ‘wage earner of California’ and

    presumptively enjoys the protection of IWC regulations.” Tidewater Marine Western, Inc. v.

    Bradshaw, 927 P.2d 296, 309 (Cal. 1996).

           Indeed, in Huddleston’s view, California labor law presumptively applies to all work

    performed in California. [Doc. 208, p. 8]. However, as the Ninth Circuit recently noted, “[t]here

    is no controlling California precedent on the question whether California labor law applies to an

    employee who works for an out-of-state employer and does not work principally, or even for days


                                                      16
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 17 of 39




    at a time, in California.” Oman v. Delta Air Lines, Inc., 889 F.3d 1075, 1079 (9th Cir. 2018). In

    Oman, the Ninth Circuit certified two questions to the California Supreme Court:

               1. Do California Labor Code §§ 204 and 226 [Huddleston’s Third and
                  Seventh Causes of Action] apply to wage payments and wage
                  statements provided by an out-of-state employer [like JCT] to an
                  employee who, in the relevant pay period, works in California only
                  episodically and for less than a day at a time?

               2. Does California minimum wage law [Huddleston’s Second Cause
                  of Action] apply to all work performed in California for an out-of-
                  state employer by an employee who works in California only
                  episodically and for less than a day at a time?

    Oman, 889 F.3d at 1076-77; see also Ward v. United Airlines, 889 F.3d 1068, 1070 (9th Cir. 2018).

    The California Supreme Court has yet to provide answers to these questions. The California

    Supreme Court may agree with Huddleston’s view that work performed in California for out-of-

    state employers, even when minimal, triggers application of California labor law. See Sarviss v.

    Gen. Dynamics Info. Tech., 663 F. Supp. 2d 883, 900 (C.D. Cal. 2009) (concluding “the

    determinative issue is whether an employee works principally in California”); Sullivan v. Oracle

    Corp., 254 P.3d 237, 247 (Cal. 2011) (holding California’s overtime provisions apply to day-long

    work performed in California for a California employer by an out-of-state resident). Whether the

    California Supreme Court agrees or not, JCT may persuade this court that California’s laws are

    preempted by federal law. That possibility, however, is insufficient to defeat class certification in

    the first instance. At this stage, whether California law presumptively applies to all work

    performed in California for out-of-state employers is an unsettled legal question capable of class-

    wide resolution. See Ward v. United Airlines, Inc., No. 3:15-cv-02309-WHA, 2016 WL 3906077,

    at *5 (N.D. Cal. July 19, 2016) (granting summary judgment to defendant in class action by holding

    that California’s labor laws regarding accurate wage statements did not apply to employees who

    work primarily outside of California); see also Shook v. Indian River Transport Co., 236 F. Supp.



                                                     17
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 18 of 39




    3d 1165 (E.D. Cal. 2017) (considering extent to which California labor law applied to trucking

    activities performed in and out of California on summary judgment).

              Huddleston and the proposed class members’ claims are based on the same legal theories

    under California law, which Huddleston has standing to assert. “Once threshold individual

    standing by the class representative is met, a proper party to raise a particular issue is before the

    court; there is no further, separate ‘class action standing’ requirement.’” Newberg on Class

    Actions, § 2:1 (2019) (citing cases). The typicality requirement is satisfied.

                                            D. Rule 23(b) Analysis

              “A district court may certify a class if the proposed class satisfies . . . one of the types of

    classes in Rule 23(b).” D.G., 594 F.3d at 1194. Huddleston asserts the California Work Class

    satisfies the requirements of Federal Rule of Civil Procedure 23(b)(3). [Doc. 162, p. 34]. Rule

    23(b)(3) provides that “[a] class action may be maintained if Rule 23(a) is satisfied and if . . . the

    court finds that the questions of law or fact common to class members predominate over any

    questions affecting only individual members, and that a class action is superior to other available

    methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3) (emphasis

    added).

    1. Predominance

              “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are sufficiently

    cohesive to warrant adjudication by representation.” Amchem Products, Inc. v. Windsor, 521 U.S.

    591, 623 (1997). While Rule 23(b)(3) requires a common question, the requirement is more

    stringent than the Rule 23(a) commonality requirement. Id. at 623-24 (“Even if Rule 23(a)’s

    commonality requirement may be satisfied by that shared experience, the predominance criterion

    is far more demanding.”). In applying the predominance requirement, the Tenth Circuit instructs

    courts to first “characterize the issues in the case as common or not, and then weigh which issues


                                                        18
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 19 of 39




    predominate.” Menocal, 882 F.3d at 915 (emphasis original) (quoting CGC Holding, 773 F.3d at

    1087). Courts do so by “consider[ing] . . . how the class intends to answer factual and legal

    questions to prove its claim—and the extent to which the evidence needed to do so is common or

    individual.” Id. (quoting CGC Holding, 773 F.3d at 1087). Because the court must consider which

    elements of the class’s underlying causes of action are amenable to common proof, it is inevitable

    that the merits will “bleed[] into the class certification to some degree.” Id. (quoting CGC Holding,

    773 F.3d at 1087). However, “[f]or the purposes of class certification, [courts’] primary function

    is to ensure that the requirements of Rule 23 are satisfied, not to make a determination on the

    merits of the putative class’s claims.” Id. (quoting CGC Holding, 773 F.3d at 1087).

           Huddleston argues that common issues predominate because whether JCT misclassified

    members of the California Classes under either the Borello or the Martinez-ABC test is the

    “ultimate merits burden” and “can be answered with evidence common to the class as opposed to

    a plaintiff-by-plaintiff inquiry.”   [Doc. 162, p. 34].     Once misclassification is established,

    according to Huddleston, “JCT will immediately be liable for systematic violations of California

    wage and hour laws . . . . The only issue remaining for trial will be the amount of damages JCT

    owes to the California Classes.” [Id., p. 41]. JCT, on the other hand, argues “[t]he Court should

    reject certification of Huddleston’s California claims because to establish liability against JCT on

    each claim, the putative class members will have to present evidence that varies from member to

    member.” [Doc. 201, p. 37].

    a.     Misclassification under Martinez-ABC

           In Dynamex, the California Supreme Court adopted the broad “ABC” test for California

    wage order claims and concluded “that under a proper understanding of the suffer or permit to

    work standard there is, as a matter of law, a sufficient commonality of interest” to permit a class

    action on misclassification on whether “drivers are employees or independent contractors.” 416


                                                     19
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 20 of 39




    P.3d at 42. The California Supreme Court analyzed the three prongs of the ABC test: “(A) that the

    worker is free from the control and direction of the hiring entity in connection with the performance

    of the work, both under the contract for the performance of the work and in fact, (B) that the worker

    performs work that is outside the usual course of the hiring entity’s business, and (C) that the

    worker is customarily engaged in an independently established trade, occupation, or business.” Id.

    at 40. “The hiring entity’s failure to prove any one of these three prerequisites will be sufficient

    in itself to establish that the worker is an included employee, rather than an excluded independent

    contractor.” Id. Here, JCT concedes that “the B prong presents a common question for the class.”

    [Doc. 201, p. 42].

           Huddleston intends to show JCT cannot satisfy the A prong “by looking at nothing more

    than the four corners of JCT’s uniform contracts and the testimony of JCT’s corporate witnesses.”

    [Doc. 162, pp. 36-37]. Huddleston argues that uniform evidence—namely, the form Lease

    Agreement and ICOA executed by the California Work Class—will show class members are not

    “free from the control” of JCT “under the contract[s] for the performance of the work.” JCT does

    not dispute that the California Classes entered into uniform agreements. [Doc. 201, pp. 15-16].

    Instead, JCT argues “[t]he contract contains no evidence sufficient to convert an independent

    contractor to an employee.” [Doc. 201, p. 38]. Whether JCT is correct is a legal question common

    to the class. See Johnson v. Serenity Transportation, Inc., No. 15-cv-2004-JSC, 2018 WL 3646540,

    at *10 (N.D. Cal. Aug. 1, 2018) (finding right to control may be proved on a class-wide basis using

    uniform contracts).

           Under prong A, JCT must also show the drivers have “freedom from the control of the

    hiring entity in the performance of the work . . . in fact.” Dynamex, 416 P.3d at 36; see also

    Martinez v. Flower Foods, Inc., No. CV-15-5112 RGK, 2016 WL 10746664, at *11 (C.D. Cal.




                                                     20
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 21 of 39




    Feb. 1, 2016) (“Where, as here, there exists a uniform written agreement, the operative question is

    not simply whether practical variations among drivers demonstrate a difference in the actual

    exercise of control, but whether such variations reflect a more fundamental difference in the right

    to control.”). JCT argues practical variations between the class members preclude certification.

    For example, some proposed class members hire second drivers and operate as a team. [Doc. 201,

    p. 39]. Others “select their own fueling stations” and decline loads “for various reasons.” [Id.].

    JCT points out “how these Contractors operate under the ICOA varies.” [Id., p. 11]. In JCT’s

    view, the variations amongst class members are permissible under the ICOA and therefore evince

    an unvarying absence of the right to control under the contracts. Whether JCT is correct is a merits

    question common to the class to be answered at a later stage.

           To satisfy prong C, an employer “must prove that the worker is customarily engaged in an

    independently established trade, occupation, or business.” Dynamex, 416 P.3d at 39. Where an

    individual takes steps toward independence “through incorporation, licensure, [and]

    advertisements,” that individual may qualify as an independent contractor. Id. Huddleston argues

    prong C can be evaluated on a class-wide basis “by looking to JCT’s uniform policy prohibiting

    Drivers from hauling for other carriers, and JCT’s complete control over load assignments and

    Drivers’ delivery services.” [Doc. 162, p. 39]. In Dynamex, the California Supreme Court

    determined prong C could be adjudicated on a class-wide basis because “the class of drivers . . . is

    limited to drivers who, during the relevant time periods, performed delivery services only for

    Dynamex. The class excludes drivers who performed delivery services for another delivery service

    or for the driver’s own personal customers; the class also excludes drivers who had employees of

    their own.” Dynamex, 416 P.3d at 42. Huddleston seeks to certify a similar class here. First, the

    California Work Class only includes those who “lease a truck from JCT, and then lease the truck




                                                    21
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 22 of 39




    back to JCT for its exclusive use.” [Doc. 162, p. 11]. Further, Huddleston intends to exclude any

    non-driver lease-holders from class membership. “Plaintiff now moves to certify three class of

    Drivers.” [Id., p. 10; see also id., p. 11, n. 2 (the Classes will only seek relief “to the extent [they]

    performed delivery services and related activities within California’s borders”). Accordingly, “the

    pertinent question under prong C of the ABC test is amenable to resolution on a class basis.”

    Dynamex, 416 P.3d at 42. The Martinez-ABC analysis involves common questions.

    b.      Misclassification under Borello

            In Borello, the Supreme Court of California “enumerated a number of indicia of an

    employment relationship, the most important of which is the ‘right to discharge at will, without

    cause.’” Narayan v. EGL, Inc., 616 F.3d 895, 900 (9th Cir. 2010) (quoting Borello, 769 P.2d at

    404). As the Ninth Circuit has explained:

                    Borello endorsed other factors derived from the Restatement
                    (Second) of Agency that may point to an employment relationship:
                    (a) whether the one performing services is engaged in a distinct
                    occupation or business; (b) the kind of occupation, with reference to
                    whether, in the locality, the work is usually done under the direction
                    of the principal or by a specialist without supervision; (c) the skill
                    required in the particular occupation; (d) whether the principal or
                    the worker supplies the instrumentalities, tools, and the place of
                    work for the person doing the work; (e) the length of time for which
                    the services are to be performed; (f) the method of payment, whether
                    by the time or by the job; (g) whether or not the work is a part of the
                    regular business of the principal; and (h) whether or not the parties
                    believe they are creating the relationship of employer-employee.

                    Borello also approvingly cited five factors adopted by cases in other
                    jurisdictions. These include: (1) the alleged employee’s opportunity
                    for profit or loss depending on his managerial skill; (2) the alleged
                    employee's investment in equipment or materials required for his
                    task, or his employment of helpers; (3) whether the service rendered
                    requires a special skill; (4) the degree of permanence of the working
                    relationship; and (5) whether the service rendered is an integral part
                    of the alleged employer’s business.




                                                       22
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 23 of 39




    Id. at 900-01 (internal citations omitted). The California Supreme Court considered all factors to

    be “logically pertinent to the inherently difficult determination whether a provider of services is

    an employee or an excluded independent contractor.” Id. at 901 (citing Borello, 769 P.2d at 407).

    “Nevertheless, ‘the individual factors cannot be applied mechanically as separate tests; they are

    intertwined and their weight depends on particular combinations.’” Id. (quoting Borello, 769 P.2d

    at 404). “[N]o one factor is decisive, and that it is the rare case where the various factors will point

    with unanimity in one direction or the other.” Id. (quoting NLRB v. Friendly Cab Co., 512 F.3d

    1090, 1097 (9th Cir. 2007)).

            Huddleston argues JCT’s “right to discharge at will, without cause” can be shown by

    uniform evidence, namely the uniform contracts which govern the relationship between JCT and

    the California Work Class. “The rights, responsibilities, and controls between and among the

    parties are spelled out in JCT’s uniform agreements and corporate testimony.” [Doc. 162, p. 39].

    In JCT’s view, however, “[t]his evidence is not sufficient to provide common answers to the

    questions presented by the Borello test.” [Doc. 201, p. 38]. Defendant primarily relies on Martinez

    v. Flower Foods, Inc., for the proposition that “having a uniform contract is not sufficient to merit

    certification.” [Doc. 201, p. 38]. However, in that case, the uniform agreement set a “broad

    standard that [did] not actually mandate any specific behavior.” Martinez, 2016 WL 10746664, at

    *11. The plaintiff argued the hiring entity resolved any ambiguities in the contract at a two-week

    training course. Id. However, the court determined “not all drivers actually attended the training.”

    Id. The court reasoned “any examination of the right to control would necessarily spawn a host of

    individualized inquiries.” Id. In contrast here, all class members attended mandatory orientation.

    [Doc. 162, p. 18; Doc. 201, p. 14]. Further, the contracts at issue appear to set more than “broad

    and vague” standards. [See Doc. 162, pp. 18-26; Doc. 201, pp. 14-16]; see Johnson, 2018 WL




                                                      23
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 24 of 39




    3646540, at *10 (“As the job description for all drivers is uniformly set forth in the Independent

    Contractor Agreement and all drivers sign essentially the same Agreement, the degree of control

    the contracts spell out is uniform across the class.” (internal alterations, quotation marks, and

    citation omitted)).

           Moreover, Huddleston contends “most if not all of the secondary factors will be decided

    on common proof.” [Doc. 162, p. 39 (internal quotation marks omitted)]. First, Huddleston argues

    that whether class members are “engaged in a distinct occupation or business” can be determined

    based on “JCT’s uniform policy prohibiting Drivers from hauling for other carriers, and JCT’s

    complete control over load assignments and Drivers’ delivery services.” [Id.]. JCT disagrees

    because “[s]ome declarants had extensive experience operating their own trucking business.”

    [Doc. 201, p. 39]. In addition, JCT cites to Narayan v. EGL, Inc., 285 F.R.D. 473 (N.D. Cal. 2012).

    The court in Narayan denied class certification despite finding the defendant trucking company

    had “standardized many if not all aspects of its relationship with drivers.” Id. at 480. There, the

    court was primarily concerned with 127 of the 396 putative class members who had hired “sub-

    drivers.” Id. at 478. In addition, some of the putative class members had transitioned to “owner

    only” roles, meaning that only their sub-drivers continued to perform services for the defendants,

    and only some of the putative class members drove exclusively for the defendant company. Id.

    The court found these differences were relevant to the “distinct occupation or business” Borello

    factor. Id. “[T]here appears to be room in the ‘distinct business’ inquiry to consider the differences

    in the class members’ operations, such as whether they hired sub-drivers and whether they

    contracted with other companies.” Id. at 479. The court determined such differences necessitated

    individual inquiries and, as a result, common questions did not predominate. Id. at 480. Here,

    however, the California Work Class does not include “owner only” lease-holders. “Plaintiff now




                                                     24
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 25 of 39




    moves to certify three class of Drivers.” [Doc. 162, p. 10; see also id., p. 11, n. 2 (the Classes will

    only seek relief “to the extent [they] performed delivery services and related activities within

    California’s borders.”). Further, the California Classes only include those who “lease a truck from

    JCT, and then lease the truck back to JCT for its exclusive use.” [Doc. 162, p. 10]. While the class

    definition encompasses some drivers who hire team drivers to assist them, this variation does not

    defeat predominance. If JCT is ultimately found liable under California law, the class members

    who have hired team drivers will only be able to seek damages for the work they performed in

    California, i.e. to the extent the class member himself or herself drove a truck operated pursuant

    to a uniform ICOA and Lease Agreement. Team drivers who have not entered into a Lease

    Agreement with Three Diamond, LLC or JCT and an ICOA with JCT are excluded from class

    membership. 7 As with the Martinez-ABC test, the Borello test involves common questions.

           In addition, several other secondary factors are susceptible to common proof: the skill

    required to perform delivery services, whether performing delivery services is part of JCT’s

    regular business, and method of payment for class members. See Johnson, 2018 WL 3646540, at

    *10 (Certain “secondary Borello factors can also be resolved through common proof.”). Variations

    in other factors, like the length of time for performance, do not defeat certification.

           The crux of this case is whether JCT has misclassified the putative class members as

    “independent contractors.” Both misclassification tests under California law involve questions

    common to the entire California Work Class. These questions drive this litigation—to the extent

    JCT is subject to California wage and hour law—and will generate common answers that will

    determine liability in a single stroke. Menocal, 882 F.3d at 923; see In re FedEx, 273 F.R.D. at




    7
      To avoid any confusion, the court will modify the class definitions to include Huddleston’s
    limitation to work performed in California.


                                                      25
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 26 of 39




    458-59 (“As the court understands the law that will govern the California plaintiffs’ state law

    claims, whether a driver is an employee or an independent contractor will turn on [defendant’s]

    right to control that driver, not on whether [defendant] fully exercised that control. Given the

    ubiquity of the [agreements, defendant’s] right to control its drivers is a common question that

    predominates over all other questions with respect to the California claims.”). The predominance

    requirement is satisfied. However, out of an abundance of caution, the court will consider whether

    individual inquiries in the underlying substantive claims necessitate a different result.

    c.     Plaintiff’s Second, Fourth, and Seventh Causes of Action

           JCT argues Huddleston’s Second (failure to pay minimum wage), Fourth (failure to

    authorize meal and rest breaks), and Seventh (failure to provide itemized wage statements) causes

    of action are subject to the Martinez-ABC test. [Doc. 201, p. 37, n. 14]. 8 Huddleston reasons that

    “once misclassification is established, Plaintiff has shown that common issues predominate the

    underlying wage and hour claims.” [Doc. 205, p. 9]. Any individualized inquiries, in Huddleston’s

    view, are equivalent to damages calculations which do not defeat certification. The court agrees.

           Minimum Wage.        Huddleston argues that JCT’s piece-rate formula “that does not

    compensate directly for all time worked does not comply with California Labor Codes.” [Doc.

    162, p. 42 (quoting Cardenas v. McLane Foodservices, Inc., 796 F. Supp. 2d 1246, 1252 (C.D. Cal.

    2011))]. Accordingly, “[u]pon a finding of misclassification, the only remaining inquiry is the

    amount of minimum wage damages to be paid to the Class.” [Id. (emphasis in original)]. JCT

    responds that “California law permits piece-rate payments to encompass all activities ‘directly

    related’ to the load.” [Doc. 201, p. 46 (citing Cal. Lab. Code § 226.2)]. Accordingly, “Huddleston



    8
     The court assumes JCT is correct for the purposes of certification. The court need not determine
    which misclassification test applies to each substantive claim at this stage because it would not
    affect the analysis.


                                                     26
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 27 of 39




    must show (1) a particular activity was not directly related to the load; (2) JCT failed to pay for it

    in some other way; and (3) Huddleston did not otherwise earn minimum wage in that hour.” [Id.].

           For purposes of assessing predominance, it is unnecessary for the court to determine

    whether JCT’s payment plan encompassed all activities directly related to the load. It need only

    determine that the same policies bearing on this question were applied to all proposed class

    members. See Moreno, 2019 WL 3858999, at *14. Further, courts have rejected arguments that

    determining liability for minimum wage claims when employers use “piece-rate” systems requires

    “an individualized, hour by hour inquiry.” Amaro v. Gerawan Farming, Inc., No. 1:14-cv-00147-

    DAD-SAB, 2016 WL 3924400, at *15 (E.D. Cal. May 20, 2016) (citing Tokoshima v. The Pep

    Boys, No. C-12-4810-CRB, 2014 WL 1677979, at *7 (N.D. Cal. Apr. 28, 2014)). JCT does not

    dispute that it applies its piece-rate system to all drivers. [Doc. 162, p. 16; see also Doc. 201, p.

    46]. “Because of the universal nature of this practice, the court finds that individual injury resulting

    from the alleged violation is capable of proof at trial through evidence that is common to the class.

    Any individual issues that do exist go only to the issue of damages. Thus, predominance is

    satisfied.” Amaro, 2016 WL 3924400, at *15.

           Meal and Rest Breaks. Huddleston contends his meal and rest break claims should be

    certified because “JCT has no policies to provide meal or rest breaks in compliance with California

    law to its drivers.” [Doc. 162, p. 43]. JCT responds that its “policy that allows the [drivers] to

    take a 30-minute, duty free break at any time, including within the first five hours of work,

    complies with California law.” [Doc. 201, p. 44]. Moreover, JCT argues there is no evidence

    “that JCT uniformly prevented the [drivers] from taking breaks.” [Id.]. JCT may be correct that

    its policies comply with California law and that it did not impede proposed class members’ ability




                                                      27
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 28 of 39




    to take breaks. 9 These are questions that can be resolved on a class wide basis. See Moreno, 2019

    WL 3858999, at *15-16 (uniform meal and rest break policies support class certification). The

    court finds common questions exist with respect to Huddleston’s meal and rest break claim.

           Itemized Wage Statements. Huddleston argues his itemized wage statement claim is

    “derivative” of his other claims. [Doc. 162, p. 44]. “A finding of liability for any predicate claim

    necessarily results in a finding of liability for these derivative claims.” [Id.]. JCT argues the court

    “cannot assume that it will be able to resolve these claims on a classwide basis.” [Doc. 201, p.

    42]. Huddleston alleges that “Plaintiff and putative Class and Collective members do not receive

    accurate, itemized wage statements reflecting the hours they work and the amount of wages [to

    which] they are entitled and for which they should be compensated.” [Doc. 1, p. 3, ¶ 7]. Under §

    226 of the California Labor Code, an employer is required to provide “an accurate itemized wage

    statement” showing gross wages, total hours worked, net wages earned, and all applicable hourly

    rates in effect during the pay period and the corresponding number of hours worked at each hourly

    rate, among other things. Cal. Lab. Code § 226(a). “The employer’s violation of section 226 must

    be knowing and intentional.” Garnett v. ADT LLC, 139 F. Supp. 3d 1121, 1131 (E.D. Cal. 2015).

    Other courts have certified classes based on similar claims. “Common questions will . . .

    predominate with respect to the Plaintiff’s claim that [the employer] failed to provide accurate

    wage statements. The wage statements follow a uniform format and [the employer’s] knowledge

    of any inaccuracies in its wage statements can be determined on a class-wide basis.” Bernstein v.




    9
     JCT, in a footnote, argues “[t]he Court arguably lacks jurisdiction to hear the [meal and rest
    breaks] claim.” [Doc. 201, p. 43 n. 15]. Per this court’s local rules, “[a] response to a motion may
    not also include a motion or a cross-motion made by the responding party.” LCvR 7.2(e).
    Accordingly, JCT has not adequately raised its jurisdictional concerns regarding the meal and rest
    break claim. Similarly, JCT has not adequately raised its broader concerns regarding declarations
    submitted by Huddleston in support of class certification. [Doc. 201, p. 25 n. 3; pp. 49-50 n. 20].


                                                      28
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 29 of 39




    Virgin America, Inc., No. 15-cv-02277-JST, 2016 WL 6576621, at *13 (N.D. Cal. Nov. 7, 2016),

    class decertified in part by Bernstein v. Virgin America, Inc., No. 15-cv-02277-JST, 2018 WL

    3349135 (N.D. Cal. July 9, 2018). The court therefore finds common questions exist with respect

    to Huddleston’s wage statement claim.

    d.     Plaintiff’s Third, Fifth, Sixth, Tenth, and Eleventh Causes of Action

           JCT argues Huddleston’s Third (failure to pay all hours worked), Fifth (failure to reimburse

    expenses), Sixth (failure to maintain proper payroll records), Tenth (waiting time penalties), and

    Eleventh (unlawful business practices) causes of action are subject to the Borello test. [Doc. 201,

    p. 37, n. 13]. As with Huddleston’s Martinez-ABC claims, Huddleston argues common questions

    predominate the substantive Borello claims because a finding of misclassification automatically

    establishes liability for the underlying substantive claims. [Doc. 162, p. 41].

           JCT argues that the court “cannot assume that it will be able to resolve these claims on a

    class wide basis.”     [Doc. 201, p. 42].       Specifically, JCT argues Huddleston’s expense

    reimbursement claim cannot be certified for class wide adjudication. [Id.]. Huddleston alleges

    JCT fails to reimburse drivers, and “regularly requires Plaintiff and putative Class members to pay

    out of pocket[,] for gasoline and vehicle maintenance[,] . . . for occupations accident insurance,

    physical damage insurance, Bob-tail insurance, commercial liability insurance, and a performance

    bond.” [Doc. 1, pp. 20-21, ¶¶ 102, 104]. “An employer shall indemnify his or her employee for

    all necessary expenditures or losses incurred by the employee in direct consequence of the

    discharge of his or her duties.” Cal. Labor Code. § 2802(a).

           JCT acknowledges that “JCT had certain policies on expense reimbursement,” but argues

    that Huddleston “must demonstrate that each class member incurred an expense that was necessary

    and reasonable as a direct consequence of the discharge of his or her duties.” [Doc. 201, p. 42].




                                                     29
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 30 of 39




    When a hiring entity has uniform expense requirements, “[w]hether each of [the expense]

    categories was a necessary expense is subject to common proof.” Johnson, 2018 WL 3646540, at

    *14. Further, “[w]hether class members incurred a particular expense at a particular time is a

    question of damages not liability.” Id. The court can determine what expenses the California Work

    Class members were required to incur without reimbursement under the uniform agreements and

    policies and determine whether those expenses are “necessary and reasonable as a direct

    consequent of the discharge of [class members’] duties” at a class wide level.

            JCT also contends Huddleston cannot show which expenses class members incurred in

    California. [Doc. 201, p. 42]. Huddleston argues that “satellite technology pings the trucks every

    15 minutes, showing their location, and . . . this information can be used to see when a Driver is

    driving in California, and for how long . . . just within the State of California, and how much time

    a Driver spent in California in a given month.” [Doc. 205, p. 10, n. 18]. This information can be

    “used to prorate . . . uniform expenses based on the time the trucks were running in California.”

    [Id., p. 13]. Such an inquiry is akin to damages calculation which do not defeat certification. See

    Menocal, 882 F.3d at 922 (“[T]he fact that damages may have to be ascertained on an individual

    basis is not, standing along, sufficient to defeat class certification.” (citation omitted)). 10

            In sum, Huddleston has shown that common questions will predominate the court’s merits

    analysis here. See Naylor Farms, Inc. v. Chaparral Energy, LLC, 923 F.3d 779, 789 (10th Cir.



    10
      The parties do not make distinct arguments regarding the certification of the failure to pay all
    hours worked, failure to maintain proper payroll records, waiting time penalties, and unlawful
    business practices claims. These claims are derivative of other claims discussed at length in this
    opinion. To the extent individual inquiries arise in the derivative claims, they will not predominate
    the common question of misclassification. See Johnson, 2018 WL 3646540, at *15 (“If the drivers
    were employees and not independent contractors—a question the Court has already decided is
    subject to common proof—the wage statement and waiting time claims are also subject to common
    proof.”).


                                                       30
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 31 of 39




    2019) (“[S]o long as at least one common issue predominates, a plaintiff can satisfy Rule

    23(b)(3)—even if there remain individual issues, such as damages, that must be tried separately.”).

    Rule 23(b)(3) is satisfied.

    2. Superiority

            Huddleston must also show that a “class action would be ‘superior to other available

    methods for fairly and efficiently adjudicating the controversy.’” Menocal, 882 F.3d at 915

    (quoting Fed. R. Civ. P. 23(b)(3)). The superiority requirement is satisfied when a class action

    would allow for the “vindication of the rights of groups of people who individually would be

    without effective strength to bring their opponents into court at all.” Id. (quoting Amchem, 521

    U.S. at 617). “Considerations such as class members’ limited understanding of the law, limited

    English skills, or geographic dispersal . . . weigh in favor of class certification.” Id. (citing William

    B. Rubenstein, Newberg on Class Actions § 4:65 (5th ed. Dec. 2017 update)). JCT argues the

    superiority requirement is not satisfied because, “[u]nlike a consumer class action, where each

    individual plaintiff may only have a claim for a few dollars, Huddleston here is claiming hefty

    penalties for years of work under fee-shifting statutes. Individuals therefore do have incentives to

    attract counsel and pursue their own claims if they feel it is in their best interest.” [Doc. 201, p.

    54].

            However, “[w]here as here, all class members’ allegations are based on uniform policies

    and practices giving rise to predominately common questions of fact and law, a class action is

    superior.” Taylor, 2015 WL 2358248, at *16. Further, JCT does not dispute that there is no other

    wage and hour litigation pending against JCT involving the proposed classes. [Doc. 162, p. 48].

    While damages calculations here will inevitably involve individual inquiries, the court finds class

    treatment will “achieve economies of time, effort, expense, and promote uniformity of decisions

    as to persons similarly situated, without sacrificing procedural fairness or bringing about other


                                                       31
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 32 of 39




    undesirable results.” See CGC Holding, 773 F.3d at 1096 (quoting Amchem, 521 U.S. at 615).

    Huddleston has satisfied Rule 23 for the California Work Class.

                               V. Certification of the Oklahoma Class

           Huddleston also seeks to certify the Oklahoma Class for his claims under Oklahoma law.

    He alleges JCT’s marketing practices violate both the OBOSA and the OCPA.

                                 A. Oklahoma Consumer Protection Act

           The OCPA “authorizes ‘a private of action’ whenever a person commits ‘any act or practice

    declared to be a violation of the Consumer Protection Act.’” Cates v. Integris Health, Inc., 412

    P.3d 98, 103-04 (Okla. 2018) (quoting 15 Okla. Stat. § 761.1(A)). Such acts include “commit[ting]

    an unfair or deceptive trade practice,” meaning “a misrepresentation, omission or other practice

    that has deceived or could reasonably be expected to deceive or mislead a person to the detriment

    of that person.” 15 Okla. Stat. §§ 752(13), 753(20). There are four elements to an OCPA claim:

    (1) that the defendant engaged in an unlawful business practice; (2) that the challenged practice

    occurred in the course of defendant’s business; (3) that the plaintiff, as a consumer suffered an

    injury in fact; and (4) that the challenged practice caused the plaintiff’s injury. Horton v. Bank of

    America, N.A., 189 F. Supp. 3d 1286, 1291 (N.D. Okla. 2016) (citing Patterson v. Beall, 19 P.3d

    839, 846 (Okla. 2000)).

           Huddleston argues JCT’s alleged “misrepresentations and omissions are common to the

    Class and predominate the OCPA claim.” [Doc. 162, p. 46]. He emphasizes “there is uniformity

    in the documents and representations provided during orientation” containing “the same

    misrepresentations, e.g. expected miles, fuel consumption, the success of the owner-operator

    program, and the like.” [Doc. 205, p. 13]. JCT, on the other hand, argues that certification of the

    OCPA claim should be denied for at least two reasons. First, JCT argues commonality does not

    exist because the content of JCT’s recruiting efforts varies significantly over time and by


                                                     32
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 33 of 39




    geographic location. Second, JCT contends that OCPA claims require a finding of reliance which

    turns on evidence specific to each class member.

           In Ysbrand v. DaimlerChrysler Corp., 81 P.3d 618 (Okla. 2003), the Oklahoma Supreme

    Court considered whether certification of a class action was appropriate for allegedly false

    “nationwide representations in DaimlerChrysler’s advertising.” Id. at 626.        The Oklahoma

    Supreme Court reasoned that “each class member presumably received the representation in their

    home state, their place of domicile.” Id. at 627. Applying Oklahoma’s choice-of-law principles,

    the Court determined the law of each state of reliance, presumably the states of residence, should

    be applied. Id. “Applying the law of 51 jurisdictions to the fraud claim presents an overwhelming

    burden which would make the class unmanageable and a class action determination of that claim

    inappropriate.” Id.   Similarly here, Huddleston cannot certify the Oklahoma Class for claims

    based on JCT’s nationwide advertising. Doing so would require the court to apply the law of every

    members’ state of residence where they presumably received the alleged misrepresentations.

           However, in addition to his advertising claims, Huddleston alleges JCT is liable under the

    OCPA for misrepresentations made to all Oklahoma Class members at the mandatory orientation

    in Oklahoma. These claims are analogous to those in Weber v. Mobil Oil Corp., 243 P.3d 1 (Okla.

    2010). There, the Oklahoma Supreme Court held class certification was appropriate where

    standardized representations were made and relied upon exclusively in Oklahoma. Id. at 7. The

    Court determined that, under those circumstances, “application of Oklahoma law to the fraud issue

    takes precedence” over the class members’ states of residence. Id.     Similarly here, where the

    alleged misrepresentations were made and relied upon at the Oklahoma orientation, class

    certification is appropriate.   See id. at 5-6 (“[C]lass certification is appropriate” where

    “standardized written misrepresentations have been made to class members.”).




                                                   33
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 34 of 39




           Common questions exist as to the OCPA claim, including whether JCT’s representations

    at its Oklahoma orientation constitute an unlawful business practice and whether that challenged

    practice occurred in the course of JCT’s business. JCT argues the court should nonetheless deny

    certification because the individualized issue of reliance precludes a finding of predominance.

           As the Tenth Circuit has recognized, “reliance is often a highly idiosyncratic issue that

    might require unique evidence from individual plaintiffs” and “present an impediment to the

    economies of time and scale that encourage class actions as an alternative to traditional litigation.”

    CGC Holding, 773 F.3d at 1089. But, as the Tenth Circuit explains, “that is not always the case.”

    Id.

                   Sometimes issues of reliance can be disposed of on a classwide basis
                   without individualized attention at trial. For example, where
                   circumstantial evidence of reliance can be found through
                   generalized, classwide proof, then common questions will
                   predominate and class treatment is valuable in order to take
                   advantage of the efficiencies essential to class actions. Under
                   certain circumstances, therefore, it is beneficial to permit a
                   commonsense inference of reliance applicable to the entire class to
                   answer a predominating question as required by Rule 23.

    Id. (citations omitted). Huddleston argues such is the case here. In support, he relies on Roberts

    v. C.R. England, Inc., 318 F.R.D. 457 (D. Utah 2017). In Roberts, a trucking case, the court

    concluded that an inference of reliance was warranted and “rejecte[ed] Defendants’ theory that

    individual evidence of reliance and causation bar[red] class certification.” Id. at 514. The court

    explained:

                   Individuals relied on promises of economic opportunity when they
                   enrolled in and paid tuition to attend England’s driving schools.
                   More importantly, the putative class agreed to become independent
                   contractors, operating under the assumption that the Driving
                   Opportunity offered a feasible career choice. . . . [M]embers of the
                   class had been exposed, through a variety of mediums, to generally
                   uniform representations that may have been inaccurate. And the
                   record before the court is sufficient to support the conclusion that
                   these representations were part of a concerted effort to recruit


                                                     34
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 35 of 39




                      individuals to England’s independent contractor program and
                      convince drivers to lease from Horizon. At least for the proposed
                      class, common sense dictates that each class member's reason for
                      attending driving school and joining the independent contractor
                      program was the belief that Defendants offered an income and
                      mileage opportunity that would support a career. There is an
                      obvious link between the alleged misconduct and harm. For this
                      reason, the court concludes that Plaintiffs are entitled to an inference
                      for the purposes of its Rule 23(b) analysis.

    Id. (footnotes and internal quotation marks omitted). Similarly here, Huddleston alleges that

    Oklahoma Class members relied on uniform misrepresentations and omissions of material fact

    “regarding the income Drivers would earn, the miles they would drive, and the nature of the

    economic opportunity JCT was offering to them.” [Doc. 1, p. 4, ¶ 11]. For the purposes of

    Huddleston’s class certification motion alone, “common sense dictates that each class member’s

    reason” for entering into an ICOA and Lease Agreement with JCT “was the belief that [JCT]

    offered an income and mileage opportunity that would support a career.” See Roberts, 318 F.R.D.

    at 514. As in Roberts, an inference of reliance is appropriate here.

              Common questions predominate the OCPA claim as to uniform representations made and

    relied upon in Oklahoma. In addition, as JCT does not contest, Huddleston’s OCPA claim is typical

    of the claim of the Oklahoma Class. See D.G., 594 F.3d at 1198. Rule 23 is satisfied as to the

    Oklahoma Class members’ OCPA claim for alleged representations made and relied upon in

    Oklahoma. 11

                                 B. Oklahoma Business Opportunity Sales Act

              The OBOSA “outlaws the use of fraudulent or deceitful information ‘in connection with

    the offer or sale of any business opportunity.’” Sonic Industries LLC v. Halleran, No. CIV-16-

    709-C, 2017 WL 239388, at *5 (W.D. Okla. Jan. 19. 2017) (quoting 71 Okla. Stat. § 819).



    11
         Moreover, superiority is satisfied for the reasons articulated in Section IV.D.2., infra.


                                                        35
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 36 of 39




    Huddleston argues several common questions exist as to the OBOSA claim: (1) whether the lease

    opportunity constitutes a “business opportunity”; (2) whether class members are “purchasers,”

    covered by the OBOSA; (3) whether JCT is a “seller,” subject to the OBOSA; and (4) whether

    JCT complied with the requirements of the OBOSA. [Doc. 162, p. 47]. JCT argues, as it did with

    respect to the OCPA claim, that the “inference of reliance” is inappropriate here. [Doc. 201, p.

    50].   For the reasons stated above, this argument fails for purposes of Huddleston’s class

    certification motion. See Section V(A), infra. Second, JCT argues, “Huddleston has failed to

    identify any element of the claim that can be proven through common, class-wide evidence.” [Id.,

    p. 51]. The court disagrees—Huddleston has identified at least four common questions with

    respect to his OBOSA claim. Third, JCT argues “this claim is predominated by two issues that

    require individualized evidence to adjudicate liability.” [Id.].

              The first issue is whether the “business opportunity” exception for “any offer or sale of a

    business opportunity to an on-going business where the seller will provide . . . services which are

    substantially similar to the . . . services sold by the purchaser in connection with the purchaser’s

    on-going business” applies. See 71 Okla. Stat. § 802(3)(b)(2). JCT argues that “any putative class

    member who operated as an owner-operator with their own truck (including leased trucks) before

    they contracted with JCT would not have a claim under the statute.” [Doc. 201, p. 51]. Huddleston

    contends the exception would not apply because “[t]o the extent a Driver worked for another

    company before working for JCT, that relationship necessarily ended, and cannot constitute an on-

    going business.” [Doc. 205, p. 16 (internal quotation marks omitted)]. However, the statute

    provides “business opportunity” does not include “any offer . . . of a business opportunity to an

    on-going business” of a substantially similar nature. 71 Okla. Stat. § 802(3)(b)(2) (emphasis

    added).     Whether class members terminated their prior business upon acceptance is not




                                                      36
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 37 of 39




    determinative; the question is whether class members were engaged in an “on-going business” at

    the time JCT made its offer. As JCT points out, “[s]everal contractors fit that description.” [Doc.

    201, p. 51]. Accordingly, individual issues exist with respect to whether the lease opportunity

    constitutes a “business opportunity” under Oklahoma law. Tabor v. Hilti, Inc., 703 F.3d 1206,

    1228 (10th Cir. 2013) (“What matters to class certification is not the raising of common

    questions—even in droves—but, rather the capacity of a classwide proceeding to generate

    common answers apt to drive the resolution of litigation.” (alterations and citation omitted)).

           Under these circumstances, there will be issues of fact regarding JCT’s liability on the

    OBOSA claim unique to each class member. Specifically, the nature of each class members’ work

    activity at the time of JCT’s offer to join the leasing program will be at issue. While common

    questions exist, the threshold inquiry of whether JCT’s leasing program constitutes a “business

    opportunity” predominates. See Armstrong v. Powell, 230 F.R.D. 661, 681 (W.D. Okla. 2005)

    (“Several of the class representatives have defenses unique to them, which, if successful, could

    entirely bar their claims. The presence of these defenses causes the Court to question whether the

    class claims are truly predominate.”). Huddleston’s motion to certify the Oklahoma Class is denied

    as to the OBOSA claim (Count 12).

                                   VI. Class Period and Schedule

           JCT “disputes that the class period should begin on April 13, 2013” because the Complaint

    was filed on July 12, 2017. [Doc. 201, p. 17 n.1]. “JCT requests permission to brief the applicable

    class period before notices are sent.” [Id.]. The parties have not sufficiently briefed this issue.

    Accordingly, the parties are each directed to brief the issue in no more than five pages within

    fourteen days of the date of this opinion and order.




                                                    37
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 38 of 39




           Further, in a footnote, Huddleston “proposes a bifurcated trial plan.” [Doc. 162, p. 49 n.

    164]. The parties are directed to meet and confer in order to file a proposed pre-trial schedule

    within twenty-one days of the date of this opinion and order.

                                            VII. Conclusion

           WHEREFORE, Plaintiff’s Motion for Class Certification [Doc. 162] is granted as to the

    following California Work Class with respect to Huddleston’s California law claims:

                   All current and former individuals, to the extent they performed
                   transportation services for John Christner Trucking, LLC within
                   California, who (1) entered into an Independent Contractor Operator
                   Agreement with JCT, (2) entered into a Lease Agreement with either
                   JCT or Three Diamond Leasing, LLC, and (3) were classified as
                   independent contractors.

    Plaintiff’s motion is granted as to the following Oklahoma Class as to Huddleston’s OCPA claim

    for representations made and relied upon in Oklahoma:

                   All current and former individuals who provide transportation
                   services for John Christner Trucking, LLC within the United States,
                   who (1) entered into an Independent Contractor Operator
                   Agreement with JCT, and (2) entered into a Lease Agreement with
                   either JCT or Three Diamond Leasing, LLC.

    The court will narrow the classes as to the appropriate time frame upon review of the parties’

    forthcoming briefing. The motion is denied as to the California Resident Class and the Oklahoma

    Class as to the OBOSA claim.

           FURTHERMORE, the parties are directed to brief the class period in no more than five

    pages within fourteen days of the date of this opinion and order.

           FURTHERMORE, the parties shall meet and confer, and, no later than twenty-one from

    the date of this order, submit to the court a proposed pre-trial schedule.




                                                     38
Case 4:17-cv-00549-GKF-FHM Document 213 Filed in USDC ND/OK on 01/30/20 Page 39 of 39




          IT IS SO ORDERED this 30th day of January, 2020.




                                              39
